UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7472



EMORY ALVIN MICHAU, JR.,

                                              Plaintiff - Appellant,

          versus


MARY MILLER, Director of Charleston County
Board of Voter Registration; MS. RHAMES,
Institutional Mail Room Worker at Allendale
Correctional Institution; JOHN DOE; MARY ROE,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Solomon Blatt, Jr., Senior District
Judge. (CA-97-302)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emory Alvin Michau, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Michau v. Miller, No. CA-
97-302 (D.S.C. Sept. 19, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2